Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because the rectangular boxes and other shapes with lines connecting the shapes together, and the use of descriptive legends is necessary because it will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. Therefore, Examiner suggests providing descriptive text labels in Figures 1 and 3, similar to Figure 2.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8, “the system in the form of a hand-held oral irrigator comprising a liquid container configured to hold a liquid” does not appear to have been shown. The only liquid container is shown in Fig. 3 (see reference number 17), and this liquid container is not part of the hand-held oral irrigator (18), it is part of the base station (16).
Claim 11, “wherein the mixing chamber comprises the electrolysis chamber” has not been shown.
Claim 12, “wherein the electrodes are provided on a wall of the mixing chamber” has not been shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, line 3 of the abstract recites “comprising” and line 8 recites “means.” These are form and legal phraseology often used in patent claims, which should be avoided.
The disclosure is objected to because of the following informalities:
Page 3, line 9 of the Specification filed January 18, 2019, states “ther” which appears to be a typographical error. Examiner suggests --there--.
Page 3, line 12 of the Specification filed January 18, 2019, states “sodium cloride” which appears to be a typographical error. Examiner suggests --sodium chloride--.
Page 3, line 17 of the Specification filed January 18, 2019, states “preferbly” which appears to be a typographical error. Examiner suggests --preferably--.
Page 3, line 17 of the Specification filed January 18, 2019, states “electtrolysis” which appears to be a typographical error. Examiner suggests --electrolysis--.
Page 3, line 20 of the Specification filed January 18, 2019, states “prefereably” which appears to be a typographical error. Examiner suggests ----preferably--.
Appropriate correction is required.
Claim Interpretation
Claim 16 is a product-by-process claim. It is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). MPEP 2113(I).
Furthermore, "[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. MPEP 2113(II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites “an outlet” and it is unclear whether this “outlet” is a separate structure from “an outlet” recited in line 3. If this is referring to the same structure, Examiner suggests amending line 6 to recite --the outlet--. Otherwise, Examiner suggests providing another name for the “outlet” in line 6, to differentiate the two outlets.
Claim 1, line 6 recites “treated liquid” and it is unclear whether this “treated liquid” is at all different from the “processed liquid” recited in line 4. If this is referring to the same liquid, Examiner suggests amending line 6 to recite --the processed liquid--. Otherwise, Examiner suggests clarifying how the “processed liquid” is different from the “treated liquid.”
Claim 1, the last line recites “said sensors” which lacks antecedent basis. Examiner suggests --said hypochlorite sensor and said oxidation-reduction potential sensor-- in order to improve clarity.
Claim 6, the last line recites “a liquid inlet of the oral irrigator” which is confusing because “a liquid inlet of the oral irrigator” is already recited in line 5. Examiner suggests --the liquid inlet--. 

Claim 12, line 1 recites “An oral irrigator according to claim 11” which is confusing because claim 11 recites “An oral irrigator system according to....” Thus, it is unclear if claim 12 is reciting the entire oral irrigator system, or just an oral irrigator.
Claim 13, line 2 recites “such as” which renders the claim indefinite because it is unclear whether the feature introduced after this phrase is actually a required feature of the claim. See Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), where broad language was followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14, line 2 recites “preferably” which renders the claim indefinite because it is unclear whether the feature introduced after this phrase is actually a required feature of the claim. See Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), where broad language was followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Similarly, the phrase “preferably” raises a question or doubt as to whether the limitation is required.
either hypochlorite or hypochlorous acid, or whether the phrase “hypochlorite/hypochlorous” means that the solution includes both acids. For purposes of Examination, this has been interpreted to mean either acid, not necessarily both.
Claim 16 is indefinite because there is no transitional phrase such as “comprising.” Examiner suggests including a transitional phrase in order to clarify the scope of the claim.
Claim 16, line 1 and line 3 recite “hypochlorite/hypochlorous acid solution” and it is unclear if the phrase “hypochlorite/hypochlorous” means that the solution includes either hypochlorite or hypochlorous acid, or whether the phrase “hypochlorite/hypochlorous” means that the solution includes both acids. For purposes of Examination, this has been interested to mean either acid, not necessarily both.
Claim 16, the last two lines recite “using an oral irrigator system according to claim 1” which is confusing because lines 4-5 recite “using an oral irrigator system according to any one of the preceding claims.’’ Thus, it is unclear which particular “oral irrigator system” is being referred to, or whether separate oral irrigator systems are being used in combination. 
Claim 16, the last two lines recite “using an oral irrigator system according to claim 1” which is confusing because this is a method step recited in an apparatus/composition claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b). See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (2013/0164705).
Regarding claim 16, Tanaka discloses a hypochlorite/hypochlorous acid solution for use in dental cleaning (hypochlorous acid, see the last two sentences of [0098]), wherein: the hypochlorite/hypochlorous acid solution is provided by electrolysis of an aqueous solution of sodium chloride (water containing salt [sodium chloride] is electrolyzed to produce hypochlorous acid, see the penultimate sentence of [0098]) using an oral irrigator system according to any one of the preceding claims (it is noted . 
Claim 16, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tennakoon et al. (2004/0213698).
Regarding claim 16, Tennakoon discloses a hypochlorite/hypochlorous acid solution (“when voltage is applied across the electrodes 42 from the power supply, chlorine dioxide and hypochlorite are generated” see lines 9-14 of [0080]) for use in dental cleaning (see lines 11-13 of [0079] and lines 9-14 of [0080]), wherein: the hypochlorite/hypochlorous acid solution is provided by electrolysis of an aqueous solution of sodium chloride (see the first sentence of [0043], the first sentence of [0050], and see lines 1-14 of [0080]) using an oral irrigator system according to any one of the preceding claims (it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, Tennakoon does not need to disclose the oral irrigator system of any of the preceding claims in order to read on claim 16), and the hypochlorite/hypochlorous acid . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882) and Sumita (2005/0121334).
Regarding claim 1, Tennakoon discloses an oral irrigator system (irrigator 40, Fig. 3) comprising an inlet for liquid (reservoir 41, Fig. 3, has an opening at the top to be filled with water, and thus an inlet for liquid), downstream of said inlet a liquid 
Tennakoon is silent regarding the liquid processing section comprises, downstream of the electrolysis chamber, a hypochlorite sensor and an oxidation-reduction potential sensor, with said outlet for treated liquid being in fluid communication with said sensors. However, it is noted that Tennakoon does state that one or more 
Furthermore, Bergheim teaches a related dental irrigation system (see Fig. 5C; and note that interface member 4 may connect to a handpiece 3A to provide irrigation, see Fig. 1C and see the last two sentences of [0301]) that includes a plurality of liquid reservoirs (31, 31, 31, Fig. 5C) and one or more chemicals (such as chemical A 31, Fig. 5C; see the first two sentences of [0213] that states any number of reservoirs 31 may be used) that may include an antibiotic solution such as sodium hypochlorite (see the last sentence of [0213]). Downstream of the sodium hypochlorite reservoir (chemical reservoir 31, Fig. 5C) is a hypochlorite sensor (monitoring sensors 38, Fig. 5C; see lines 12-17 of [0205], these sensors measure concentration and note that the treatment fluids include sodium hypochlorite as stated in the last sentence of [0213]). The system can use the measurement of the hypochlorite sensor (38) to send feedback to a control unit (control unit 37, Fig. 5C) to control the mixing valves (mixing system 32, Fig. 5C) to make adjustments as desired to bring the prepared treatment solutions concentration to a prescribed value (see the last sentence of [0234] and see lines 7-10 of [0235]). The control unit (37) includes a user interface (28) that allows a user or clinician to perform various functions (see para. [0243]). 

The modified Tennakoon/Bergheim device is still silent regarding an oxidation-reduction potential sensor, with said outlet for treated liquid being in fluid communication with said sensors. However, it is reiterated that such oxidation-reduction potential sensors are known in the art (see para. [0045] of Applicant’s Specification).
Furthermore, Sumita teaches a related system for electrolytically producing (via electrodes 16, 18, Fig. 2) treated water solutions, including hypochlorous acid (see the last sentence of [0012] and the first sentence of [0013]). Sumita discloses a controller (52, Fig. 2) to control fluid flow throughout the system (see the first sentence of [0044]) which may include an oxidation-reduction potential sensor (ORP sensors 48, Fig. 2) disposed downstream of an electrolysis chamber (saline chamber 20 with electrodes 16, 18, Fig. 2) and in electronic communication with the controller (see the second sentence of [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation system of Tennakoon/Bergheim to include an oxidation-reduction potential sensor downstream of the electrolysis chamber and in electrical communication with the control unit as taught 
Regarding claim 3, the modified Tennakoon/Bergheim/Sumita device is silent regarding the hypochlorite sensor (38, taught by Bergheim) and the oxidation-reduction potential sensor (48, taught by Sumita) are positioned in parallel. 
However, it is noted that Applicant has stated that the sensors can be positioned in series, in either order, or in parallel (see para. [0025] of Applicant’s Specification). Furthermore, it has been held that merely rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the positions of the hypochlorite sensor and the oxidation-reduction potential sensor of Tennakoon/Bergheim/Sumita device to be located in parallel because rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the sensors would still be sensing the concentration of hypochlorite and the ORP at the location where the sensors are located.
Regarding claim 15, the modified Tennakoon/Bergheim/Sumita device (as modified in the claim 1 rejection above) discloses a method for dental cleaning (see lines 11-13 of [0079] and lines 9-14 of [0080] of Tennakoon), the method comprising: providing an aqueous solution of sodium chloride (see the first sentence of [0043], the 
Regarding claim 16, the modified Tennakoon/Bergheim/Sumita device (as modified in the claim 1 rejection above) discloses a hypochlorite/hypochlorous acid solution (“when voltage is applied across the electrodes 42 from the power supply, chlorine dioxide and hypochlorite are generated” see lines 9-14 of [0080] of Tennakoon) for use in dental cleaning (see lines 11-13 of [0079] of Tennakoon), wherein: the hypochlorite/hypochlorous acid solution is provided by electrolysis of an aqueous solution of sodium chloride (see the first sentence of [0043], the first sentence of [0050], and see lines 1-14 of [0080] of Tennakoon) using an oral irrigator system according to any one of the preceding claims (see the claim 1 rejection statement above), and the hypochlorite/hypochlorous acid solution is dispensed into the oral cavity using an oral irrigator system according to claim 1 (see lines 11-13 of [0079] of Tennakoon and lines 9-14 of [0080] of Tennakoon). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882) and Sumita (2005/0121334) as applied to claim 1 above, and further in view of Field et al. (2013/0327353).

Field teaches a related system for treating liquid to produce electrochemically-activated water (Fig. 1; see para. [0081] and see the first sentence of [0086]) which has a flow rate adjuster (the flow rate of liquid from source 12 is controlled by electronics 14 and pump 16, see Fig. 1 and see the last sentence of [0033]) located upstream of an electrolysis chamber (electrolysis chamber 18, Fig. 1), and wherein the flow rate adjuster is controlled based on feedback from sensors (“control electronics 14 utilizes one or more process control loops to adjust the flow rate of pump 16 … to maintain the temperatures of the streams … at a predetermined temperature” see all of para. [0052] and see temperature sensors 52, 54, Fig. 1). Thus, the controller is able to provide feedback to adjust the flow rate to introduce the liquid from the reservoir at a desired rate.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tennakoon/Bergheim/Sumita to have a flow rate adjuster upstream of the electrolysis chamber and the sensors configured to provide feedback to the processor to control the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882), Sumita (2005/0121334), and Field et al. (2013/0327353) as applied to claim 2 above, and further in view of Varcoe (2009/0000944)
Regarding claim 4, the modified Tennakoon/Bergheim/Sumita/Field device is silent regarding a salinity sensor upstream of the flow rate adjuster, said sensor adapted to send feedback to a processor adapted to control the flow rate adjuster. 
Varcoe teaches a related liquid system for producing hypochlorite (Fig. 1) with a salinity sensor (salinity/flow sensor 31, Fig. 1; see para. [0040]) adapted to send feedback to a processor to control a flow rate adjuster (“control means accepting input from each of said salinity/flow and temperature sensors and controlling said brine source and said make up water supply to maintain salinity and flow in said electrolysis cell” see lines 4-8 of the Abstract. The flow rate adjuster includes valve 11, Fig. 1, see the second sentence of [0059] and see the last sentence of [0062]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
The modified device as currently combined is silent regarding the salinity sensor being upstream of the flow rate adjuster. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the salinity sensor of Tennakoon/Bergheim/Sumita/Field device to be located upstream of the flow rate adjuster because rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the salinity sensor would still be sensing the salinity of a salt solution to provide feedback on how to produce a desired concentration of hypochlorite.
Claims 5, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882), and Sumita (2005/0121334) as applied to claim 1 above, and further in view of Goldman et al. (2006/0078844).
Regarding claim 5, the modified Tennakoon/Bergheim/Sumita device as currently combined is silent regarding a mixing chamber; said mixing chamber having a gas inlet that is in fluid communication with a source of pressurized gas and having an outlet to the dispensing nozzle, whereby the mixing chamber is configured to transport a mixture of liquid and gas to the dispensing nozzle; and whereby the dispensing nozzle is configured to dispense said mixture of liquid and gas to said outside environment, and 
For example, Goldman teaches a related oral irrigation system (oral care system 10 Fig. 1, Fig. 12) having a mixing chamber (cross-connector 142, Fig. 12) having a gas inlet (connection between connector 142 and the check valve 42 adjacent air compressor 116, Fig. 12) that is in fluid communication with a source of pressurized gas (air compressor 116, Fig. 12) and having an outlet (upper connection of cross-connection 142, leading to exit line 144, Fig. 12) to the dispensing nozzle (distal end of lumen 144, Fig. 12), whereby the mixing chamber (142) is configured to transport a mixture of liquid (from liquid pump 136, Fig. 12) and gas (from air compressor 116, Fig. 12) to the dispensing nozzle (distal end of lumen 144, Fig. 12; see the first sentence of [0068]); and whereby the dispensing nozzle is configured to dispense said mixture of liquid and gas to said outside environment (see the first sentence of [0068], the oral care device will dispense the mixture of liquid and gas to the oral cavity, see the first sentence of [0004]). The liquid pump (136) is able to receive liquid from multiple reservoirs (128, 140, Fig. 12) and mix it with the compressed air (See the first sentence of [0068]). The air-liquid combination provides an expected result of allowing the oral irrigator to produce liquid droplets that may be delivered at a rate sufficient to improve deliverability of oral treatments (see the last three lines of [0005] and see the first three sentences of [0013]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the oral irrigator of 
Regarding claim 8, the modified Tennakoon/Bergheim/Sumita/Goldman device discloses wherein the system is in the form of a hand-held oral irrigator (see Fig. 3 of Tennakoon and Fig. 1 of Goldman) comprising a liquid container (reservoir 41 of Tennakoon, as modified by Bergheim, and Sumita) configured to hold a liquid (water/salt mixture can be held in reservoir 41); said container having an outlet for liquid that is in fluid communication with a liquid inlet of the mixing chamber (see Fig. 12 of Goldman, in the modified device the reservoir 41 will correspond to a reservoir such as 138 or 140, and these reservoirs have outlets that communicate with a pump 136 and are ultimately in fluid communication with a liquid inlet of the mixing chamber 142), said electrolysis chamber being downstream of the liquid container (the liquid container 41 of Tennakoon has been modified by Bergheim to include an additional reservoir of water that is able to be mixed with the sodium hypochlorite reservoir of Tennakoon under the 
The modified device as currently combined is silent regarding said hand-held oral irrigator comprising the electrolysis chamber.
However, there does not appear to be any particular criticality to the location of the electrolysis chamber being within the hand-held oral irrigator or within another device such as a base station. In either case, the liquid will be treated prior to being dispensed through the oral irrigator. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the electrolysis chamber to be in the hand-held oral irrigator, since it has been held that rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results of providing a treated liquid via the electrolysis chamber, and then dispensing the liquid with the oral irrigator.
Regarding claim 9, the modified Tennakoon/Bergheim/Sumita/Goldman device discloses wherein the electrolysis chamber is positioned upstream of the mixing chamber (when modifying the device, one of ordinary skill in the art would have the electrolysis chamber upstream of the mixing chamber 142 of Goldman, because performing electrolysis on a subsequent air-liquid combination would have been less predictable based upon the teachings providing electrolysis to a liquid solution) in controllable fluid communication with (“controllable fluid communication” is a particularly broad phrase, and here the fluid is controlled in various manners, via tubing, pump(s), valves, etc.) the mixing chamber (142, Fig. 12 of Goldman, all fluids are ultimately 
Regarding claim 10, the modified Tennakoon/Bergheim/Sumita/Goldman device discloses that the system is configured so as to allow the release of pressurized gas (via air compressor 116, Fig. 12 of Goldman) into the mixing chamber (142, Fig. 12 of Goldman, see the first sentence of [0068] of Goldman) to serve controlling the fluid communication from the mixing chamber to the exit of the dispensing nozzle (see the first sentence of [0068] of Goldman). 
Regarding claim 11, the modified Tennakoon/Bergheim/Sumita/Goldman device as currently combined is silent regarding wherein the mixing chamber (142, Goldman) comprises the electrolysis chamber. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of Tennakoon/Bergheim/Sumita/Goldman to be combined with the electrolysis chamber in order to reduce the overall size of the device by having fewer stages in the flow path, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 13, the modified Tennakoon/Bergheim/Sumita/Goldman device discloses wherein the source of pressurized gas is a compression unit (air compressor 116, Fig. 12 of Goldman), such as a pump, configured to forward pressurized gas into the mixing chamber (the air compressor is configured to forward pressurized gas into mixing chamber 142, Fig. 12 of Goldman; see the first sentence of [0068] of Goldman). 
.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882), Sumita (2005/0121334), and Goldman et al. (2006/0078844) as applied to claim 5 above, and further in view of Luettgen et al. (2014/0272782).
Regarding claim 6, the modified Tennakoon/Bergheim/Sumita/Goldman device discloses a base station (docking station 14, Fig. 1 of Goldman; which is analogous to the station shown in Fig. 3 of Tennakoon), a liquid container (reservoir 41 of Tennakoon, as modified by Bergheim) and a hand-held oral irrigator (applicator 43, Fig. 3 of Tennakoon), wherein the base station (14 of Goldman, which would include the base station components of Tennakoon) comprises the electrolysis chamber (the base station of Tennakoon includes the electrolysis chamber via electrodes 42, Fig. 3), wherein a liquid outlet of the liquid container is in fluid communication with a liquid inlet of the oral irrigator (the liquid inlet to the oral irrigator will necessarily be in fluid communication with a liquid outlet of the liquid container, so that the liquid inside the liquid container is ultimately part of the solution being dispensed to the oral cavity), and wherein the outlet for treated liquid of the electrolysis chamber (the outlet of the modified electrolysis chamber) is in fluid communication with a liquid inlet of the oral irrigator (the outlet of the modified electrolysis chamber will necessarily be in fluid 
The modified device is silent regarding the liquid container and oral irrigator releasably fixed on the base station; and the hand-held oral irrigator comprises the mixing chamber.
Luettgen teaches a related oral irrigator with a liquid container (reservoir 104, Fig. 1A) that may be releasably fixed on a base station (base station 102, Fig. 1A; see lines 6-7 of [0038]), and the oral irrigator (handle 108, Fig. 1A) is releasably fixed on the base station (see the first sentence of [0036] and the first sentence of [0039], the handle [108/106] may be detached from base 102 such as by a clamp. Thus, the user can detach the handle from the base, and move the oral irrigator a length associated with the length of tubing 118, Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid container and oral irrigator to be releasably fixed on the base station as taught by Luettgen so that a user can conveniently remove the reservoir to refill it under a sink or other liquid source, and remove the oral irrigator so that they can more easily apply the tool to their oral cavity without having the bulkier base station directly attached.
The modified Tennakoon/Bergheim/Sumita/Goldman/Luettgen device as currently combined is silent regarding the hand-held oral irrigator comprises the mixing chamber.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the mixing 
Regarding claim 7, the modified Tennakoon/Bergheim/Sumita/Goldman/Luettgen device discloses wherein the hypochlorite sensor (38, taught by Bergheim) and the oxidation-reduction potential sensor (48, taught by Sumita) are positioned downstream of the outlet for treated liquid of the electrolysis chamber (sensor 38 is detecting the concentration of hypochlorite which is only being produced by the electrolysis chamber, and thus one of ordinary skill in the art would place this sensor downstream of the electrolysis chamber in the modified device. Similarly, as shown in Fig. 2 of Sumita, the ORP sensor is downstream of the electrolysis chamber 20 with electrodes 16, 18, Fig. 2).
The modified device does not specifically state these sensors are located upstream of the liquid inlet of the oral irrigator.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the sensors of Tennakoon/Bergheim/Sumita/Goldman to have the sensors located upstream of the liquid inlet of the oral irrigator, since it has been held that rearranging parts of an invention involves routine skill in the art (see MPEP 2144.04), and this rearrangement would provide predictable results because the sensors would be positioned to sense the . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tennakoon et al. (2004/0213698) in view of Bergheim et al. (2015/0010882), Sumita (2005/0121334), and Goldman et al. (2006/0078844) as applied to claim 11 above, and further in view of Tanaka et al. (2013/0164705).
Regarding claim 12, the modified Tennakoon/Bergheim/Sumita/Goldman device as currently combined is silent regarding wherein the electrodes are provided on a wall of the mixing chamber. 
Tanaka teaches a related oral cleaning system (Fig. 1) that produces hypochlorous acid (see the last two sentences of [0098]), comprising a liquid chamber (chamber 20, Fig. 1) that includes electrodes (electrodes 51, 52, Fig. 3) provided on a wall (the electrodes are mounted on the bottom wall 24, Fig. 3) of the chamber (20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrodes of Tennakoon/Bergheim/Sumita/Goldman to be provided on a wall of the mixing chamber as generally taught by Tanaka, because this Tanaka shows that when the electrodes are positioned on a wall that is in fluid communication with a liquid they are configured to produce hypochlorous acid. Thus, this is a combination of prior art elements according to known techniques (mounting electrodes on a wall of a liquid chamber) that would provide expected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gontarz et al. (2019/0008271) discloses a related oral treatment device with a fluid delivery and a pair of electrodes disposed in a chamber to provide an electrochemical benefit to the oral treatment solution. Saue (2017/0360973) discloses a related electrochemical device for releasing ions in an oral device. Johansson et al. (2017/0189152 and 2016/0184065) discloses a related oral treatment device with a fluid delivery and a pair of electrodes to provide an electrochemical benefit. Nagayama et al. (2016/0135936) discloses a related oral treatment device with a pair of electrodes to generate charged microparticle water. Balson et al. (2014/0295370) discloses a related oral irrigation device with electrodes to deliver electrical energy to an irrigating fluid. Rutberg et al. (2013/0196286) discloses a related oral treatment device with electrodes to apply a pulsed voltage to water flowing through a plasma gap. Holbeche et al. (2012/0040308) discloses a related oral treatment device with two electrodes for generating an electric field in a plasma chamber. Boutossov et al. (2010/0151406) discloses a related fluid conditioning system for producing hypochlorous acid, and discloses a prior art system wherein water and pressurized air are forced into a mixing chamber. Houle (2008/0255498) discloses a related oral irrigation device with a base station and a liquid container, and it may utilize hypochlorous acid. Alimi (2006/0253060) discloses a related oral irrigation device that administers an ORP water solution using at least one electrolysis cell and a mixing tank. Burris et al. (2002/0094309) discloses an ozone irrigator to deliver the liquid to an oral cavity and improve antibacterial function. Inakagata et al. (5,928,505) discloses a related oral .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785             

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785